Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jorge Tony Villabon reg 52322 on 8/4/2021.
The application has been amended as follows: 
Claim 11. The method of claim [[9]] 1 wherein the pulse profile of the optical pulses of the plasma process is generated by a controller receiving the measurements from the optical sensor of images of the plasma process.
Allowable Subject Matter                                                                                                                                                                                         
The following is an examiner’s statement of reasons for allowance:
Amendments to the claims are sufficient to overcome previously made rejections and objections to the claims. 
Regarding claims 1, 12 and 19, the prior art of record does not teach the following limitations in combination with the entirety of the respective claims:
generating a pulse profile of pre-production pulses of at least one pulse generator of the pulsing system using measurements of a profile sensor for at least one pulse mode;
generating a pulse profile of optical pulses of a plasma process in a process chamber in which a plasma is ignited by the at least one pulse generator of the pulsing system using measurements of an optical sensor for at least one pulse mode…


The following relevant art was found based on the updated search:
Booth (2010/0033195) teaches a unique signal signature in the sensor signal. The perturbations may be periodic or may be chaotic. By comparing the sensor signal to a library of plasma instability signature signals, plasma instability events may be detected. The detection of the plasma instability events may then be furnished to a tool control circuit 140 to facilitate corrective actions, including for example changing process parameters and/or shutting down the plasma processing system to prevent further damage.
Hoffman (2014/0062303) teaches two modified periodic voltage functions can be used for chamber matching or in situ anomaly or fault detection. For instance, one of the two modified periodic voltage functions can be a reference waveform and the second can be taken from a plasma processing chamber during calibration. Differences between the two modified periodic voltage functions (e.g., differences in peak-to-peak voltage, V.sub.PP) can be used to calibrate the plasma processing chamber. Alternatively, the second modified periodic voltage function can be compared to the reference waveform during processing and any difference (e.g., shifts) in waveform characteristics can be indicative of a fault.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN R DICKINSON/Examiner, Art Unit 2867       


/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867